DETAILED ACTION
Notice to Applicant
In the amendment dated 12/30/2021, the following has occurred: Claims 1 and 3-5 have been amended.
Claims 1-6 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that “Siering, Schroder, and Wuensche are completely silent as to the positional relationship between ‘the supply and the discharge pipe’ and ‘the battery cooling unit’” (Remarks at numbered page 7). Upon review of the prior art, this does not appear to be true. While Siering is entirely silent as to the positioning of the battery cells and their terminals, Schroder actually teaches supply pipes 11/12 that are below the terminals but below the lowest point on the battery cooling unit, such that it would have been obvious to one of ordinary skill in the art to provide the supply pipes of Siering below the terminal points but above the lower cooling unit(s) it teaches. This logic was laid out in the Non-Final Rejection of 9/30/2021 and Applicant has not rebutted it, but has only provided a mere conclusory argument that the prior art does not teach the claim limitation. The rejections are therefore maintained.

Claim Rejections - 35 USC § 103
Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Siering (US 2018/0034119 to Siering et al.) in view of Schroder (US 2013/0207459 to Schroder et al.) and Wuensche (US 2020/0062130 to Wuensche et al.).
	Regarding Claim 1, Siering teaches:
battery cooling units for a vehicular energy system disposed below a plurality of battery modules and having refrigerant passages 12 through which a refrigerant passes (paras 0003 and 0030, Fig. 2)
a supply pipe 16 configured to introduce a refrigerant to the battery cooling unit and a discharge pipe 17 configured to discharge the refrigerant from the battery cooling unit (paras 0030-0032)


    PNG
    media_image1.png
    869
    523
    media_image1.png
    Greyscale

	Siering does not teach the actual battery module structure, casing, or control device. It therefore would have been obvious to one of ordinary skill in the art to integrate the cooling system of Siering within other conventional battery packs known in the art. Schroder, from the same field of invention, regarding a battery pack with a cooling system, teaches:
a plurality of battery modules arranged side-by-side, each including a plurality of laminated cells having cell terminals on top (Fig. 1, paras 0065-0070)
a supply pipe and discharge pipe for a coolant disposed below the cell terminals and covered with a pipe cover (see Figs. 1-3 showing the pipes covered under housing components)
a battery control device 47 (para 0066) that rests above the pipe cover with the bus bars for interconnecting the batteries
a case configured to accommodate the plurality of battery modules, the cooling unit, the supply pipes, and the battery control device (Figs. 1 and 5)

    PNG
    media_image2.png
    958
    688
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to provide a similar case and control system as Schroder uses for the cooling system in Siering, since Siering does not explicitly disclose these features but implicitly discloses its combination with conventional battery packs. Although Siering does not teach the explicit cell height for example, it also does not explicitly teach away from providing the supply pipes between adjacent modules, below the highest terminal heights, but above the lower cooling parts below the battery cells. It would have been obvious, therefore, to implement the cooling system of Siering between two battery packs, for example, like in Schroder, 35 resting on top of the cells and connected to the top bus bars to detect voltage and other indicators from cells in each module (para 0056, Fig. 2). It would have been obvious to one of ordinary skill in the art to provide voltage detection lines to the terminals of the cells in the combination of Siering and Schroder, including putting the voltage detection lines on top of the supply pipes cover, with the motivation to provide voltage data to the controller, as taught in Wuensche. Schroder teaches the bus bars, terminals, and control device on top of the cover/casing, such that it would have been obvious to one of ordinary skill in the art to provide the voltage detection lines on top for that reason. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 2, Siering does not teach:
a pair of terminal members with output terminals
	But Schroder teaches a cell laminate for each battery module with a pair of terminal members arranged at both ends of the cell laminate in a laminating direction of the plurality of cells and output terminals, with the broadest reasonable meaning of the claims as written, that are fixed to upper portions of the pair of terminal members (see e.g. Fig. 6 for terminals on either end of the laminating direction, wherein the cells are serially connected, see e.g. para 0003, and output terminals sticking through the cover, see para 0087). It would have been obvious to one of ordinary skill in the art to adopt 
	Regarding Claim 3, Siering does not teach:
the battery case includes a cross member extending in a vehicle width direction, and the pipe cover and the voltage detection line are fixed to the cross member
	Wuensche, however, teaches a cross bar 18 that separates battery modules in a large casing perpendicular to the lamination direction (Fig. 1). Schroder teaches that it is possible to extend the casing between several housings (para 0042) to increase the number of battery modules and the power output of the system. Furthermore, Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. It would have been obvious to one of ordinary skill in the art to provide additional battery packs in a lamination direction of Schroder with an interposed crossbar in the casing, wherein the pipe and the control circuit, including the voltage detection line, are fixed to the crossbar, with the motivation to extend the capability of the battery system, as suggested by Schroder, while maintaining the structural rigidity and security of the casing relative to the components. 
	Regarding Claims 5 and 6, Siering does not teach:
a battery case with a convex cover and a seal
a mating surface for the case and cover
wherein the control device is arranged in the raised portion of the cover so that it overlaps with the cover in a vertical direction
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Siering (US 2018/0034119 to Siering et al.) in view of Schroder (US 2013/0207459 to Schroder et al.) and Wuensche (US 2020/0062130 to Wuensche et al.), in further view of Hirsch (US 2021/0107378 to Hirsch et al.).
	Regarding Claim 4, Siering does not teach:
wherein the cross member is provided with a locking piece protruding upward, the pipe cover having a through hole through which the locking piece passes, and the cable unit having an engagement portion engaging with the locking piece
	Hirsch, however, from the same field of invention, regarding a battery pack with battery modules and a cooling system, teaches that the cooling cover 6 for the supply pipes (Fig. 1) locks into a locking piece from a cross member that protrudes upward, and wherein electrical connection interfaces 15 on top of the supply pipe cover 6 also engage with the cross member at a surface that could be labeled an “engagement portion” above the locking piece of the cross member (para 0041, see Figs. 2, 6 and 8). It would have been obvious to one of ordinary skill in the art to provide the engagement portions of Hirsch in the modified combination discussed above with reference to claim with the motivation to provide a way of fixing the plurality of battery modules relative to each other in the housing. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.